          Case 5:21-cv-03077-SAC Document 5 Filed 03/31/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


CASEY LAMONT WILLIAMS, JR.,

               Plaintiff,

               v.                                            CASE NO. 21-3077-SAC

DANIELLA WEITER, et al.,

               Defendants.


                                             ORDER

       Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. Plaintiff filed a motion

for leave to proceed in forma pauperis. (Doc. 2.) On March 15, 2021, the Court granted

Plaintiff’s motion for leave to proceed in forma pauperis and assessed an initial partial filing fee

in the amount of $18.50, calculated under 28 U.S.C. § 1915(b)(1). The order provides that the

failure to pay the initial partial filing fee or file an objection by March 29, 2021, “may result in

the dismissal of this matter without further notice.” The Court’s order was mailed to Plaintiff at

his current address of record and was returned as undeliverable. (Doc. 4.)

       The Court’s Local Rules provide that “[e]ach attorney or pro se party must notify the

clerk in writing of any change of address or telephone number. Any notice mailed to the last

address of record of an attorney or pro se party is sufficient notice.” D. Kan. Rule 5.1(c)(3).

Plaintiff has failed to provide the Court with a Notice of Change of Address.

       Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as


                                                 1
           Case 5:21-cv-03077-SAC Document 5 Filed 03/31/21 Page 2 of 2




permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

        Plaintiff has failed to provide the Court with a Notice of Change of Address and failed to

submit the initial partial filing fee by the Court’s deadline.

        IT IS THEREFORE ORDERED THAT this matter is dismissed without prejudice

under Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.

        Dated March 31, 2021, in Topeka, Kansas.

                                                s/ Sam A. Crow
                                                SAM A. CROW
                                                U. S. Senior District Judge




                                                   2
